JUDGE BENNETT
delivered the opinion of the court.
This case bas been here before and decided. (See 87 Ky., 626.)
The appellant contracted with the appellees to carry "by rail the appellees’ race horse from Shelby ville, Ky., to the fair grounds near Chicago, 111. The horse was to *203■be, while oil the appellant’s train, under the control of the appellees’ servants. Upon the arrival of the train at tlie place of .destination the appellees’ servants were ordered to take the horse off the train, but they objected because the platform was not safe for the purpose of taking off live stock; but they did take the horse •off, by way of that platform, in obdience to the appellant’s orders. The platform was about four and one-half feet high, about ten feet wide and several hundred feet long, with large head lights at each end, and no railing or banisters on the sides. The horse, while being taken •on the platform, became frightened and restive and fell from the platform and struck the rail of the railroad track, and injured himself permanently.
This suit was instituted for the purpose of recovering damages for said injury, upon the ground that the injury was caused by the negligent structure of said platform. 'The jury found that the injury to the horse was the result of said negligence; and judgment was rendered for the compensation awarded by the jury. The .appellant, has appealed from that judgment.. The decision, sufra, settles the legal questions in this case,' except the following one that is material to be noticed:
The bill of lading stipulated, as a part of the contract, that in ease of damage to the horse its value was not to exceed one hundred dollars; and the lower court instructed the jury that they might, in'a certain state of case, disregard that stipulation, and find the actual value ■of the horse. The appellant objects to the form of that instruction. But as the jury evidently found that the hiorse was injured by the negligence of the appellant, the instruction in question was not material, for it is well *204settled in nearly all the States of the United States that common carriers can not limit their liability for damages done by their negligence to property they have in charge for transportation.
Says Lawson, in his work on Common Carriers (page 31): “ In this country it is generally held that he may limit his responsibility as an insurer, by special contract, but that he can not, by any contract, exempt himself from responsibility for the consequences of his own negligence, or for the negligence of his servants or agents; contracts of the latter kind being considered as being void because they are against public policy, and because they are supposed to be obtained under circumstances which give to the carrier an undue advantage in obtaining terms which the law can not enforce without giving its sanction to injustice and oppression.” This rule seems to be sanctioned by this court in the cases of Louisville and Nashville R. Co. v. Hedger, 9 Bush, 645, and Rhodes v. L. & N. R. Co., Idem, 688.
"We find no error in the other instructions. The verdict of the jury as to the negligent structure of the platform for the purpose of receiving and discharging live stock, was sustained by the evidence.
The judgment is aflirmed.